Citation Nr: 0126913	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.

This appeal arises from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied the 
veteran's claim of service connection for a duodenal ulcer.

2.  In April 1993 the veteran was notified of the decision as 
well as his appellate rights; however, he failed to file a 
Notice of Disagreement.

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the March 
1993 rating decision.

4.  The veteran is shown to be suffering from disability 
manifested by duodenal ulcer disease which began when he was 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for duodenal ulcer disease.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 3.303 (2000).


2.  The veteran has duodenal ulcer disease that was incurred 
during his active duty service.  38 U.S.C.A. §§ 1110, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  There is, however, no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In March 1993, the RO denied the veteran's original claim of 
service connection for a duodenal ulcer.  The veteran was 
notified of the decision as well as his appellate rights; 
however, he failed to file a timely Notice of Disagreement.  
As the veteran did not file a Notice of Disagreement within 
one year of the April 1993 notice of the rating decision, the 
decision became final.

At the time of the March 1993 rating decision, the evidence 
consisted of the veteran's service medical records, some of 
his private medical records, and statements from the veteran, 
his family and friends.  The service medical records revealed 
evidence of gastric or intestinal complaints, but no firm 
diagnosis.  The veteran's statement consisted of an 
explanation as to why he could produce no post-service 
medical evidence of his complaints of stomach problems, 
treatment of the same, or the diagnosis of an ulcer prior to 
1984, and his contention that he had stomach problems during 
his active duty service and continually since his discharge 
from service.  The private medical records, which began in 
1984, revealed diagnoses of several gastrointestinal 
problems, including an ulcer.  The statements from the 
veteran's family and friends documented his complaints of 
inservice and post-service gastrointestinal complaints.

The evidence submitted subsequent to the March 1993 rating 
decision includes some of the veteran's private medical 
records, duplicate statements from the veteran, his family 
and friends, and a transcript of his August 2001 hearing 
testimony before the undersigned Board Member.

The medical reports and hearing testimony are new evidence.  
Furthermore, the hearing testimony is material as it is 
probative of the issue of presumptive service connection.  
The new medical reports and hearing testimony are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Thus, new and material evidence has been submitted to reopen 
the claim of service connection for duodenal ulcer disease.


Merits

Until recently, when the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 38 
U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In light of the Board's disposition of the issue, 
however, remand for consideration of the new law is not 
necessary.  The veteran is not prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, certain chronic 
diseases, such as peptic ulcers, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The Court has established rules for the granting 
of claims based upon the continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
a claim may be granted or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Continuity of 
symptomatology, however, still requires "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The veteran's service medical records reveal three episodes, 
in March and August of 1969, of complaints of "spitting up 
blood" and "pain in stomach region, heartburn chronically, 
and hematemesis."  An impression of "alcoholic gastritis vs 
Mallory-Weiss" was rendered, with a notation to "get [upper 
gastrointestinal] (to be done 3/19/69) to [rule out] ulcer."  
The August 1969 U.S.S. Plymouth Rock (LSD-29) entry contains 
a notation to "examine for gastric ulcer."  The August 1969 
U.S. Naval Amphibious Base, Norfolk, Virginia, entry contains 
a notation of "poss[ible] parasitic infection."

The veteran testified during his August 2001 Travel Board 
hearing that he saw his family physician for stomach problems 
during and immediately after his active duty service, and was 
diagnosed with an ulcer, for which he was given Mylanta.  He 
also testified that the physician is now deceased, and that 
his medical records had been destroyed.  The veteran also 
testified that he had been treated for ulcers on a continuous 
basis since his discharge from active duty, with the symptoms 
occurring every month or two, and always with tenderness in 
the middle of his chest, right under his rib cage.

The veteran has submitted statements from his family, friends 
and a comrade, attesting to the veteran's complaints of 
stomach problems during and after his active duty service.  
The first objective medical evidence of the diagnosis of a 
duodenal ulcer, subsequent to a sigmoidoscopy, appears in an 
October 1984 physician statement.  A November 1999 private 
treatment report contains an impression of acute acid peptic 
disease.  Despite the timing of the diagnoses, the overal 
record shows that the stomach disorder that began in service 
has continued to the present.  
The veteran's statements and personal hearing testimony, 
together with the statements of the veteran's family, friends 
and comrade, which are considered credible and competent, 
establish on a factual basis, by a preponderance of the 
evidence, that the symptoms referenced in the service medical 
records represented the first manifestations of a chronic 
stomach disability.   The statements from the veteran and the 
lay statements are consistent and credible in demonstrating 
the continuity of the veteran's symptomatology from service 
to the present.  In accordance with the provisions of 
38 C.F.R. § 3.303(b), such continuity of symptomatology 
establishes a basis for the grant of service connection for 
the veteran's duodenal ulcer disease.

Accordingly, the grant of service connection for duodenal 
ulcer disease is warranted.


ORDER

As new and material evidence has been received, the claim of 
service connection for duodenal ulcer disease is reopened.

Service connection for duodenal ulcer disease is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

